Citation Nr: 0333079	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  95-10 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, as secondary to Epstein-Barr virus infection (EBV).

2.  Entitlement to service connection for psychiatric 
manifestations as an undiagnosed illness of a Persian Gulf 
veteran under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

4.  Entitlement to an effective date prior to October 7, 
1992, for the grant of service connection for EBV with 
depressive symptoms.

5.  Evaluation of EBV, currently rated as 10 percent 
disabling.  





REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc., in Washington, 
D.C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty for training and served on active 
duty from January 1991 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In March 1997, the Board denied service connection for a 
psychiatric disorder and for residuals of EBV infection.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims ("the Court").  In April 1998, pursuant to 
a joint remand, the Court vacated the Board's decision and 
remanded the issue of entitlement to service connection for 
residuals of EBV infection.  The Court also vacated and 
remanded the issue of entitlement to service connection for a 
psychiatric disorder as secondary to symptomatology under 38 
C.F.R. § 3.317, or as secondary to EBV infection.  The appeal 
on the remaining aspects of the claim for service connection 
for a psychiatric disorder on a direct basis was dismissed.  

In December 1998, the Board remanded the case for examination 
of the veteran, medical opinions and further adjudication.  
In a June 1999 rating decision, the RO granted service 
connection for residuals of EBV infection, including 
secondary depression and fatigue.  The June 1999 rating 
decision also denied service connection for an undiagnosed 
illness and CFS.  

In February 2001, the Board remanded this case again for the 
veteran to clarify specifically which issues he was appealing 
and for action pursuant to the Veterans Claims Assistance Act 
(VCAA).  In addition, the Board notified the veteran and his 
representative that there was no substantive appeal of record 
as to the issue of the evaluation for EBV.  The Board notes 
that the substantive appeal was sent to the RO while the case 
was located at the Board.  The record currently shows that 
the issue of the evaluation for EBV has been perfected for 
appeal.  Specifically, service connection for EBV was granted 
in June 1999.  A notice of disagreement was received in June 
2000.  A statement of the case was issued in September 2000.  
The substantive appeal was received in November 2000.  

In a May 2002 letter, the veteran's representative clarified 
that the veteran was seeking service connection for a 
psychiatric disorder, separate from depressive symptoms 
associated with EBV; service connection for an undiagnosed 
illness to include as manifested by skin lesions and multiple 
joint pain, of a Persian Gulf veteran under 38 C.F.R. § 
3.317; service connection for CFS; entitlement to service 
connection for post-traumatic stress disorder (PTSD); a 
higher rating for EBV; entitlement to a total disability 
rating based on individual unemployability (TDIU); and 
entitlement to an effective date prior to October 7, 1992, 
for the grant of service connection for EBV with depressive 
symptoms.  

In a September 2002 rating decision, service connection for 
PTSD was denied, entitlement to TDIU was denied, and 
entitlement to an effective date prior to October 7, 1992, 
for the grant of service connection for EBV with depressive 
symptoms, was denied.  The veteran did not appeal the issues 
of service connection for PTSD and entitlement to TDIU.  He 
perfected his appeal as to the issue of entitlement to an 
effective date prior to October 7, 1992, for the grant of 
service connection for EBV with depressive symptoms.

The matter of skin lesions and multiple joint pain as 
undiagnosed illnesses of a Persian Gulf veteran under 38 
C.F.R. § 3.317 has been raised.  The Board refers this to the 
RO for appropriate action.  

The veteran's representative has requested that all 
correspondence be sent to the following address: National 
Veterans Legal Services Program located at 2001 S Street, 
Northwest; Suite #610; Washington, D.C. 20009.  


REMAND

As noted in the Board's February 2002 remand decision, there 
has been a significant change in the law during the pendency 
of this appeal with the enactment of the VCAA.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

In this case, the veteran has been issued VCAA letters, but 
they are insufficient because they did not address all of the 
issues on appeal.  The veteran has not been issued a VCAA 
letter with regard to the issues of: entitlement to service 
connection for a psychiatric disorder, as secondary to 
symptomatology under 38 C.F.R. § 3.317, or as secondary to 
EBV; entitlement to service connection for an undiagnosed 
illness of a Persian Gulf veteran under 38 C.F.R. § 3.317; 
and entitlement to service connection for CFS.  With regard 
to the issue of entitlement to an effective date prior to 
October 7, 1992, for the grant of service connection for EBV 
with depressive symptoms, a letter was sent in March 2001, 
but part of the effective date issue was omitted and the 
letter only provided information regarding service connection 
claims.  With regard to the issue of the evaluation for EBV, 
the veteran was issued a letter in December 2002, but that 
letter told him that he had until January 23, 2003 to submit 
additional evidence.  In a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Moreover, as pointed out the introduction, the issues of 
entitlement to an effective date prior to October 7, 1992, 
for the grant of service connection for EBV with depressive 
symptoms and the evaluation of EBV, currently rated as 10 
percent disabling, are both in appellate status.  It appears 
from the record that there was some discrepancy as to the 
date of receipt and/or non-receipt of the substantive 
appeals.  However, the Board observes that those substantive 
appeals, both timely, are of record.  The recent April 2002 
supplemental statement of the case did not address either 
issue.  Further, thereafter, pertinent evidence was received 
by VA and the veteran was examined in September 2002, yet the 
agency of original jurisdiction (AOJ) did not review this 
evidence as to all issues on appeal prior to the case being 
certified to the Board.  Accordingly, the AOJ should review 
the new evidence in conjunction with the veteran's claims 
prior to appellate review.  Although a December 2002 
statement of the case was issued, it only pertained to the 
effective date issue.  As noted, the veteran has not been 
properly notified of VCAA with regard to that issue.  

The Board also observes that the veteran and his 
representative clarified that he has undiagnosed illness as 
manifested by skin lesions and multiple joint pain; the AOJ 
should address that matter.  

In addition, the Board finds that since this claim is being 
remanded, all current and relevant VA records should be 
obtained from the San Juan VA Medical Center.  

Further, there is no current EBV examination.  Additionally, 
there is a discrepancy over whether or not the veteran has 
CFS.  For VA purposes, the diagnosis of CFS requires: (1) the 
new onset of debilitating fatigue severe enough to reduce 
daily activity to less than 50 percent of the usual level for 
at least 6 months, and (2) the exclusion, by history, 
physical examinations, and laboratory tests, of all other 
clinical conditions that may produce similar symptoms, and 
(3) 6 or more of the following: (i) acute onset of the 
condition, (ii) low grade fever, (iii) nonexudative 
pharyngitis, (iv) palpable or tender cervical or axillary 
lymph nodes, (v) generalized muscle aches or weakness, (vi) 
fatigue lasting 24 hours or longer after exercise, (vii) 
headaches (of a type, severity or pattern that is different 
from headaches in the pre-morbid state), (viii) migratory 
joint pains, (ix) neuropsychologic symptoms, and (x) sleep 
disturbance.  38 C.F.R. § 4.88a (2002).  Accordingly, the 
veteran should be evaluated in order to determine if he has 
CFS.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The issues on appeal 
should be addressed.  

3.  The RO should obtain and associate 
with the claims file copies of all 
relevant clinical records, which are not 
already in the claims file, of the 
veteran's treatment at the San Juan VA 
Medical Center.  

4.  The veteran should be afforded a VA 
examination.  All indicated tests should 
be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner.  The examiner 
should determine the current nature, 
extent, and manifestations of the 
veteran's Epstein-Barr virus infection.  
The examiner should determine if the 
veteran has Chronic Fatigue Syndrome as 
defined in 38 C.F.R. § 4.88a.  The 
rationale for all opinions should be 
provided.  

5.  Upon completion of the requested 
actions, the issues on appeal should be 
reviewed.  Thereafter, if any claim 
remains denied, the case should be 
returned after compliance with requisite 
appellate procedures to include an 
issuance of a supplemental statement of 
the case which addressed the VA records 
and the September 2002 VA examination 
submitted after the April 2002 
supplemental statement of the case as 
well as any other new evidence of record.  

If upon completion of the requested actions, either issue 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


